By the Court, Lacy, J. The circuit court properly refused to award a new trial. The motion filed for that purpose is legitimately confined to a comparison and weight of evidence. It states that the issue formed was immaterial, and that the verdict was not responsive to it. The verdict was responsive to the issue. The plea was usury, which was a material issue, and the finding negatived the usury, To authorize a court to set aside a verdict on this ground, it must appear, as it has often been declared, that the finding is not only contrary to evidence, or against the weight of testimony; but it must be so palpably wrong and unwarrantable as to shock the sense of justice of all reasonable persons. In the present instance the weight of evidence is in support of the verdict. It is in proof, that on the liquidation and settlement of previous obligations, Vandever executed the bond sued on, and acknowledged it did not cover the whole amount due from him by three or four dollars, and he afterwards promised to pay for forbearance which was extended to him. Two witnesses show his entire satisfaction with the contract, and his willingness and execution of the bond, and one witness testifies that he expressed objection about the time he signed, but that nevertheless he executed the bond. Judgment affirmed.